        Case 3:16-cr-00440-WHA Document 188 Filed 03/10/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                               CRIMINAL TRIAL MINUTES


 Date: March 10, 2020             Time in Court: 5 hours 37 minutes   Judge: WILLIAM ALSUP
 Case No.: 16-cr-00440-WHA        Case Name: USA v. Yevgeniy Aleksandrovich Nikulin

Attorney for United States of America: Michelle Kane, Katherine Wawrzyniak
Attorney for Defendant: Adam Gasner, Valery Nechay

Defendant: [x] PRESENT [ ] NOT PRESENT
Defendant's Custodial Status: [x] In Custody [ ] Not In Custody


 Deputy Clerk: Theresa Hoang                                  Court Reporter: Marla Knox
 Interpreter: Maria Entchevitch, Marina Brodskaya
 (Russian)

Voir Dire: March 9, 2020
Trial Began: March 10, 2020
Further Trial: March 11, 2020



                                      PROCEEDINGS

       Jury Trial Day 1 - HELD (see attached trial log)

Witnesses Sworn and Examined:
Bruno Connelly
Adekunoe Olonoh


CONTINUED TO: March 11, 2020 at 7:30 a.m. for Further Jury Trial




Admitted Exhibits:

Government: 33, 32, 32A, 3D, 18-19
